PER CURIAM.
The court below heard at its bar the testimony of the libelant and of the physician who examined him, and read and considered the depositions of other of the witnesses of libelant, as well as those of the respondent. The material questions to be determined involved the credibility of the witnesses and the weight to be given their testimony, as no propositions of law were drawn in question. It is clearly shown that libelant was sick before the vessel reached Colon, that he asked to be sent to the hospital at that port, and that such request was refused. The reasons given by the respondent for so declining, and for the long delay before medical attention was given libelant — which was after the vessel reached New York — were not considered as satisfactory by the judge who heard the ease, and with the conclusion reached by him we are in full accord. Beyond question libelant was entitled to recover some damages, and we are unable from the record before us to say that under all the circumstances an allowance of $1,200 is excessive. Affirmed.